Citation Nr: 1047825	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-17 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and G. M.


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to October 
1947.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran presented testimony at a Travel Board hearing chaired 
by the undersigned acting Veterans Law Judge in November 2008.  A 
transcript of this hearing is associated with the Veteran's 
claims folder.

By a February 2009 decision and remand, the Board remanded the 
issue of entitlement to service connection for a lung disorder 
for further development.  

In a June 2009 decision, the Board denied the Veteran's claim.  
The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court), which in an August 
2010 Order granted the parties' Joint Motion, vacating the 
Board's June 2009 decision and remanding the issue for compliance 
with the terms of the Joint Motion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

In an August 2010 Order, the Court granted a Joint Motion in 
which the parties agreed that the Board erred in denying the 
Veteran's claim.  The parties found that the Board failed to 
ensure compliance with its February 2009 remand instructions.  

In March 2009 the Veteran underwent a VA pulmonary compensation 
and pension examination with a doctor who reviewed his claims 
file, including December 2008 chest x-rays, and April 2008 
pulmonary function tests.  He reported to the examiner that onset 
was in 1968.  Following an examination, the examiner diagnosed 
the Veteran with COPD.  He opined that it was not likely that any 
currently diagnosed lung disability was initially manifested in 
service or was otherwise related to service, to include as due to 
pneumothorax or barotrauma as a diver.  He reasoned (1) there was 
a several year time lapse between service and the beginning of 
symptoms; (2) the current disease is COPD, which is not initiated 
by diving; (3) the Veteran experienced no acute episodes during 
diving; and (4) he had a smoking history followed by recurrent 
long infections.

The Board requested that the VA examiner to, in part, review the 
entire record, including the September 2005 note by Dr. P.R.V. 
and determine whether the Veteran had bronchiectasis possibly due 
to diving in service, the examiner should express opinions as to 
whether it was at least as likely as not (i.e., a probability of 
50 percent or greater) that any currently diagnosed lung 
disability was initially manifested in service or is otherwise 
related to service, to include as due to pneumothorax or 
barotrauma as a diver.  

The parties noted that the VA examiner failed to cite or consider 
the September 2005 note by Dr. V.  It was also found that the VA 
examiner did not provide a clear rationale for his opinions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO should schedule the Veteran for a 
VA pulmonary examination, with an appropriate 
examiner, in order to ascertain the nature 
and etiology of any current lung disability.  
All indicated testing should be conducted.  
After reviewing the entire record, including 
the September 2005 note by Dr. P.R.V. that 
found the Veteran had bronchiectasis possibly 
due to diving in service, the examiner should 
express opinions as to whether it is at least 
as likely as not (i.e., a probability of 50 
percent or greater) that any currently 
diagnosed lung disability was initially 
manifested in service or is otherwise related 
to service, to include as due to pneumothorax 
or barotrauma as a diver?  The claims folder 
must be made available to and reviewed by the 
examiner in conjunction with the scheduled 
examination.  The examiner should state the 
bases for all opinions rendered.

2.  Once the above action has been completed, 
readjudicate the claim and, if the 
determination remains unfavorable, issue a 
supplemental statement of the case.  Then 
afford the Veteran the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further appellate 
action.


The Veteran has the right to submit additional evidence and 
argument this matter.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



